UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22298 Starboard Investment Trust (Exact name of registrant as specified in charter) 116 South Franklin Street, Post Office Box 69, Rocky Mount, North Carolina27802 (Address of principal executive offices)(Zip code) A. Vason Hamrick 116 South Franklin Street, Post Office Box 69, Rocky Mount, North Carolina27802 (Name and address of agent for service) Registrant's telephone number, including area code: 252-972-9922 Date of fiscal year end: May 31 Date of reporting period: July 1, 2011 - June 30, 2012 PROXY VOTING RECORDS CARITAS ALL-CAP GROWTH FUND ULTRATECH Ticker:UTEK Cusip:904034105 Meeting Type:Annual Meeting Date:07/19/2011 Record Date:05/20/2011 # PROPOSAL MGMT REC. VOTE CAST SPONSOR 1 Election of Directors For All For All Mgmt 2 Ratify Independent Accounting Firm For For Mgmt 3 App. Of Amend. To 1993 Stock Option For For Mgmt 4 Advisory vote on Comp. of named Execs. For For Mgmt 5 Adv. Vote on frequency of say-on-pay 1 year 1 year Mgmt CIRRUS LOGIC INC. Ticker:CRUS Cusip:172755100 Meeting Type:Annual Meeting Date:07/28/2011 Record Date:05/31/2011 # PROPOSAL MGMT REC. VOTE CAST SPONSOR 1 Election of Directors For All For All, Mgmt 2 Ratify Independent Accounting Firm For For Mgmt 3 Advisory vote on Exec. Comp. For For Mgmt 4 Adv. Vote on frequency of say-on-pay 3 Years 3 Years Mgmt ENERSYS Ticker:ENS Cusip:29275Y102 Meeting Type:Annual Meeting Date:08/04/2011 Record Date:06/08/2011 # PROPOSAL MGMT REC. VOTE CAST SPONSOR 1 Election of Directors For All For All Mgmt 2 Ratify Independent Accounting Firm For For Mgmt 3 Adv. Vote on Comp. Names Execs. For For Mgmt 4 Adv. Vote on frequency of say-on-pay 3 Years 3 Years Mgmt 5 Majority Voting on Election of Directors Against For Stockholder CARITAS ALL-CAP GROWTH FUND QUALITY SYSTEMS, INC. Ticker:QSII Cusip:747582104 Meeting Type:Annual Meeting Date:08/11/2011 Record Date:06/13/2011 # PROPOSAL MGMT REC. VOTE CAST SPONSOR 1 Election of Directors For All For All Mgmt 2 App. Of 2nd Amend. 2005 Stock Option For For Mgmt 3 Ratify Independent Accounting Firm For For Mgmt 4 Adv. Vote on Comp of named Execs. For For Mgmt 5 Adv. Vote on frequency say-on-pay 1 Year 1 Year Mgmt DIAMOND FOODS, INC. Ticker:DMND Cusip:252603105 Meeting Type:Special Meeting Date:10/27/2011 Record Date:09/22/2011 # PROPOSAL MGMT REC. VOTE CAST SPONSOR 1 App. Of issuance of Diamond Stock for Mgr For For Mgmt 2 Adopt a Cert. of Amend Cert. of Incorp. For For Mgmt 3 App. Adjourn. Or Postp. Of Special Mtg For For Mgmt 4 App. Of Adopt of 2011 Int’l Stock Purchase For For Mgmt BHP BILLITON LIMITED Ticker:BHP Cusip:088606108 Meeting Type:Annual Meeting Date:11/17/2011 Record Date:09/15/2011 # PROPOSAL MGMT REC. VOTE CAST SPONSOR 1 Financial Statements and Reports For For Mgmt 2-13 Election of Directors For All For All Mgmt 14 Re-appointment of Auditor For For Mgmt CARITAS ALL-CAP GROWTH FUND 15 App. Of Authority to Issue Shares For For Mgmt 16 App of Authority to Issue Shares for Cash For For Mgmt 17 App. Of Repurchase of shares For For Mgmt 18 App. Of the Remuneration Report For For Mgmt 19 App. Of Termination Benefits For For Mgmt 20 App. Of Grants to Exec. Director For For Mgmt ASCENA RETAIL GROUP, INC. Ticker:ASNA Cusip:04351G101 Meeting Type:Annual Meeting Date:12/07/2011 Record Date:10/10/2011 # PROPOSAL MGMT REC. VOTE CAST SPONSOR 1 Election of Directors For All For All Mgmt 2 Adv. Resolution on Exec. Comp. For For Mgmt 3 Adv. Vote of frequency on say-on-pay 1 Year 1 Year Mgmt 4 Ratification of Independent Acct. Firm For For Mgmt ROBBINS & MYERS, INC. Ticker:RBN Cusip:770196103 Meeting Type:Annual Meeting Date:01/05/2012 Record Date:11/16/2011 # PROPOSAL MGMT REC. VOTE CAST SPONSOR 1 Election of Directors For All For All Mgmt 2 Amend and restated Senior Exec. Cash For For Mgmt Incentive Plan 3 Ratify Independent Accounting Firm For For Mgmt 4 “Say on Pay” For For Mgmt CARITAS ALL-CAP GROWTH FUND APPLIED MATERIALS, INC. Ticker:AMAT Cusip:038222105 Meeting Type:Annual Meeting Date:03/06/2012 Record Date:01/11/2012 # PROPOSAL MGMT REC. VOTE CAST SPONSOR 1 Election of Directors For All For All Mgmt 2 App. Of Amended and Restated Employee… For For Mgmt 3 App. Of Amended and Restated Senior… For For Mgmt 4 App. On Advisory Basis Comp. of Exec… For For Mgmt 5 Ratify Independent Accounting Firm For For Mgmt STANLEY BLACK & DECKER Ticker:SWK Cusip:854502101 Meeting Type:Annual Meeting Date:04/17/2012 Record Date:02/27/2012 # PROPOSAL MGMT REC. VOTE CAST SPONSOR 1 Election of Directors For All For All Mgmt 2 App. Of Declassification of Board of Dir. For For Mgmt 3 App. Of Co. 2012 Mgt Incentive Comp Plan For For Mgmt 4 Ratify Independent Accounting Firm For For Mgmt 5 Adv. vote to App. Comp. on Named Exec. For For Mgmt KIRBY CORP. Ticker:KEX Cusip:497266106 Meeting Type:Annual Meeting Date:04/24/2012 Record Date:03/01/2012 # PROPOSAL MGMT REC. VOTE CAST SPONSOR 1 Election of Directors For All For All Mgmt 2 Amend. Of 2005 Stock and Incentive Plan For For Mgmt 3 Amend. Of 2000 Nonemployee Dir. Stock… For For Mgmt 4 Ratify of Auditors For For Mgmt 5 Adv. Vote on Exec. Compensation For For Mgmt CARITAS ALL-CAP GROWTH FUND AT&T INC. Ticker:T Cusip:00206R102 Meeting Type:Annual Meeting Date:04/27/2012 Record Date:02/28/2012 # PROPOSAL MGMT REC. VOTE CAST SPONSOR 1 Election of Directors For All For All Mgmt 2 Ratify Independent Accounting Firm For For Mgmt 3 Adv. Vote on Exec. Compensation For For Mgmt 4 Amend Certificate of Incorporation For For Mgmt 5 Political Contributions Report Against For Stockholder 6 Limite Wireless Network Management Against Against Stockholder 7 Independent Board Chairman Against Against Stockholder CYPRESS SEMICONDUCTOR CORP. Ticker:CY Cusip:232806109 Meeting Type:Annual Meeting Date:05/11/2012 Record Date:03/14/2012 # PROPOSAL MGMT REC. VOTE CAST SPONSOR 1 Election of Directors For All For All Mgmt 2 Ratify Independent Accounting Firm For For Mgmt 3 Vote on Comp. Named Exec. Officers For For Mgmt CARITAS ALL-CAP GROWTH FUND QUESTCOR PHARMACEUTICALS, INC. Ticker:QCOR Cusip:74835Y101 Meeting Type:Annual Meeting Date:05/10/2012 Record Date:03/30/2012 # PROPOSAL MGMT REC. VOTE CAST SPONSOR 1 Election of Directors For All For All Mgmt 2 Adv. Vote on Exec. Compensation For For Mgmt 3 Ratify Independent Accounting Firm For For Mgmt FORD MOTOR COMPANY Ticker:F Cusip:345370860 Meeting Type:Annual Meeting Date:05/10/2012 Record Date:03/14/2012 # PROPOSAL MGMT REC. VOTE CAST SPONSOR 1 Election of Directors For All For All Mgmt 2 Ratify Independent Accounting Firm For For Mgmt 3 Adv. Vote on Exec. Compensation For For Mgmt 4 Cumulative Voting Against Against Stockholder 5 Giving Each Share an Equal Vote Against For Stockholder 6 Special Shareowner Meetings Against Against Stockholder GENERAL CABLE CORP. Ticker:BGC Cusip:369300108 Meeting Type:Annual Meeting Date:05/10/2012 Record Date:03/12/2012 # PROPOSAL MGMT REC. VOTE CAST SPONSOR 1 Election of Directors For All For All Mgmt 2 Ratify Independent Accounting Firm For For Mgmt 3 Adv. Vote on Executive Compensation For For Mgmt CARITAS ALL-CAP GROWTH FUND AGRIUM, INC. Ticker:AGU Cusip:008916108 Meeting Type:Annual Meeting Date:05/11/2012 Record Date:03/23/2012 # PROPOSAL MGMT REC. VOTE CAST SPONSOR 1 Election of Directors For All For All Mgmt 2 Ratify Independent Accounting Firm For For Mgmt 3 Vote on Exec. Compensation For For Mgmt DATALINK CORPORATION Ticker:DTLK Cusip:237934104 Meeting Type:Annual Meeting Date:05/10/2012 Record Date:03/15/2012 # PROPOSAL MGMT REC. VOTE CAST SPONSOR 1 Election of Directors For All For All Mgmt 2 Vote on Exec. Compensation For For Mgmt 3 Frequency of Exec. Comp. 3 Years 3 Years Mgmt 4 Amend to Co. 2011 Incentive Comp. For For Mgmt 5 Ratify Independent Accounting Firm For For Mgmt ALIGN TECHNOLOGY, INC. Ticker:ALGN Cusip:016255101 Meeting Type:Annual Meeting Date:05/23/2012 Record Date:03/28/2012 # PROPOSAL MGMT REC. VOTE CAST SPONSOR 1 Election of Directors For All For All Mgmt 2 Ratify Independent Accounting Firm For For Mgmt 3 Vote on Named Exec. Compensation For For Mgmt CARITAS ALL-CAP GROWTH FUND HERTZ GLOBAL HOLDINGS, INC. Ticker:HTZ Cusip:42805T105 Meeting Type:Annual Meeting Date:05/24/2012 Record Date:04/02/2012 # PROPOSAL MGMT REC. VOTE CAST SPONSOR 1 Election of Directors For All For All Mgmt 2 Ratify Independent Accounting Firm For For Mgmt QUALITY DISTRIBUTION, INC. Ticker:QLTY Cusip:74756M102 Meeting Type:Annual Meeting Date:05/30/2012 Record Date:04/13/2012 # PROPOSAL MGMT REC. VOTE CAST SPONSOR 1 Election of Directors For All For All Mgmt 2 App. Of 2012 Equity Incentive Plan For For Mgmt 3 Ratify Independent Accounting Firm For For Mgmt 4 Vote to Approve Exec Compensation For For Mgmt 5 Vote on Frequency of say-on-pay 1 Year 1 Year Mgmt LAS VEGAS SANDS CORP. Ticker:LVS Cusip:517834107 Meeting Type:Annual Meeting Date:06/07/2012 Record Date:04/13/2012 # PROPOSAL MGMT REC. VOTE CAST SPONSOR 1 Election of Directors For All For All Mgmt 2 Ratify Independent Accounting Firm For For Mgmt 3 Vote on Exec. Compensation For For Mgmt CARITAS ALL-CAP GROWTH FUND COINSTAR INCORPORATED Ticker:CSTR Cusip:19259P300 Meeting Type:Annual Meeting Date:06/07/2012 Record Date:04/16/2012 # PROPOSAL MGMT REC. VOTE CAST SPONSOR 1 Election of Directors For All For All Mgmt 2 Adv. Vote on Comp. of Named Exec. Off. For For Mgmt 3 Ratify Independent Accounting Firm For For Mgmt KRISPY KREME DOUGHNUTS, INC. Ticker:KKD Cusip:501014104 Meeting Type:Annual Meeting Date:06/12/2012 Record Date:04/13/2012 # PROPOSAL MGMT REC. VOTE CAST SPONSOR 1 Election of Directors For All For All Mgmt 2 Adv. Vote to App. Exec. Compensation For For Mgmt 3 Approval of KKD 2012 Stock Incentive For For Mgmt 4 Ratify Independent Accounting Firm For For Mgmt SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Starboard Investment Trust By: (Signature and Title) /s/ Robert G. Fontana Date: August 24, 2012 Robert G. Fontana President, Treasurer, Principal Executive Officer and Principal Financial Officer, Caritas All-Cap Growth Fund
